 

Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) is made effective
as of September 21, 2017 (“Effective Date”) by and between Electromed, Inc., a
Minnesota corporation (the “Corporation”) and Jeremy T. Brock, an individual
residing in Minnesota (“Employee”) (collectively “Parties” or individually
“Party”).

 

RECITALS

 

WHEREAS, the Corporation and Employee previously entered into an Agreement,
dated as of October 18, 2011, as amended by the Amended and Restated Employment
Agreement, dated as of July 1, 2014 (the “Original Agreement”); and

 

WHEREAS, the Parties desire to enter into this Agreement, and it is the
intention of the Parties that this Agreement entirely supersedes the Original
Agreement; and

 

WHEREAS, the Corporation desires to continue to employ Employee pursuant to the
terms of this Agreement and Employee desires to accept such continued
employment; and

 

WHEREAS, during Employee’s employment with the Corporation, Employee has become
acquainted with and will become acquainted with technical and nontechnical
information which the Corporation has developed, acquired and uses, or which the
Corporation will develop, acquire or use, and which is commercially valuable to
the Corporation and which the Corporation desires to protect, and Employee has
contributed and may contribute to such information through inventions,
discoveries, improvements or otherwise.

 

NOW, THEREFORE, in consideration of the continued employment of Employee by the
Corporation, and further in consideration of the salary, wages or other
compensation and benefits to be provided by the Corporation to Employee, and for
additional mutual covenants and conditions, the receipt and sufficiency of which
are hereby acknowledged, the Corporation and Employee, intending legally to be
bound, hereby agree as follows:

 

AGREEMENT

 

In consideration of the above recitals and the mutual promises set forth in this
Agreement, the Parties agree as follows:

 

1.            Nature and Capacity of Employment.

 

1.1           Title and Duties. Effective as of Effective Date, the Corporation
will continue to employ Employee as its Chief Financial Officer, or such other
title as may be assigned to Employee by the Corporation’s President and Chief
Executive Officer or his or her designee from time to time, pursuant to the
terms and conditions set forth in this Agreement. Employee will perform such
duties and responsibilities for the Corporation as the Corporation’s President
and Chief Executive Officer or his or her designee may assign to Employee from
time to time consistent with Employee’s position. Employee shall serve the
Corporation faithfully and to the best of Employee’s ability and shall at all
times act in accordance with the law. Employee shall devote Employee’s full
working time, attention and efforts to performing Employee’s duties and
responsibilities under this Agreement and advancing the Corporation’s business
interests. Employee shall follow applicable policies and procedures adopted by
the Corporation from time to time, including without limitation the
Corporation’s Confidentiality Policy and other Corporation policies, including
those relating to business ethics, conflict of interest and non-discrimination.
Employee shall not, without the prior written consent of the Corporation’s Board
of Directors (the “Board”) accept other employment or engage in other business
activities during Employee’s employment with the Corporation that may prevent
Employee from fulfilling the duties or responsibilities as set forth in or
contemplated by this Agreement.

 

 

 

 

1.2           Location. Employee’s employment will be based at the Corporation’s
corporate headquarters. Employee acknowledges and agrees that Employee’s
position, duties and responsibilities will require regular travel, both in the
U.S. and internationally.

 

2.            Term. Unless terminated at an earlier date in accordance with
Section 5, the term of Employee’s employment with the Corporation under the
terms and conditions of this Agreement will be for the period commencing on the
Effective Date and ending on the two (2) year anniversary of the Effective Date
(the “Initial Term”). On the two (2) year anniversary of the Effective Date, and
on each succeeding one-year anniversary of the Effective Date (each an
“Anniversary Date”), the Term shall be automatically extended until the next
Anniversary Date (each a “Renewal Term”), subject to termination on an earlier
date in accordance with Section 5 or unless either Party gives written notice of
non-renewal to the other Party at least ninety (90) days prior to the
Anniversary Date on which this Agreement would otherwise be automatically
extended that the Party providing such notice elects not to extend the Term;
provided, however, that if a Change of Control (as defined in Section 6.5)
occurs during the Initial Term or during any Renewal Term then the Term will
expire on the one-year anniversary of the date of the Change of Control. The
Initial Term together with any Renewal Terms is the “Term.” If Employee remains
employed by the Corporation after the Term ends for any reason, then such
continued employment shall be according to the terms and conditions established
by the Corporation from time to time (provided that any provisions of this
Agreement and the Restrictive Covenants Agreement (as defined in Section 3) that
by their terms survive the termination of the Term shall remain in full force
and effect).

 

3.            Restrictive Covenants Agreement. Employee acknowledges entering
into a Non-Competition, Non-Solicitation, and Confidentiality Agreement dated
effective October 18, 2011 (the “Restrictive Covenants Agreement”) and hereby
reaffirms Employee’s commitments and obligations under the Restrictive Covenants
Agreement. Employee further acknowledges that Employee has a copy of the
Restrictive Covenants Agreement, that Employee has read the Restrictive
Covenants Agreement again before signing this Agreement, and that the
consideration Employee received in exchange for signing the Restrictive
Covenants Agreement was adequate and reasonable. Nothing in this Agreement is
intended to modify, amend, cancel or supersede the Restrictive Covenants
Agreement in any manner.

 

4.            Compensation, Benefits and Business Expenses.

 

4.1.          Base Salary. As of the Effective Date, the Corporation agrees to
pay Employee an annualized base salary of $230,000.00 (the “Base Salary”), which
Base Salary will be earned by Employee on a pro rata basis as Employee performs
services and which shall be paid according to the Corporation’s normal payroll
practices. Employee shall be eligible for a merit-based increase of the Base
Salary payable under this Section 4.1 on or about July 1, 2018 and on or about
July 1 of each year during the Term thereafter, with any adjustment to
Employee’s Base Salary subject to approval by the Corporation’s President and
Chief Executive Officer.

 

4.2           Annual Incentive Compensation. For each of the Corporation’s
fiscal years during the Term, Employee will be eligible to earn an annualized
cash bonus as determined by the Corporation’s President and Chief Executive
Officer in his or her discretion and subject to the terms of any written
document addressing such annual cash bonus as the Corporation’s President and
Chief Executive Officer may adopt in his or her sole discretion. For the
Corporation’s 2018 fiscal year, Employee’s target annualized cash bonus under
this Section 4.2 will be thirty percent (30%) of Employee’s annualized Base
Salary for the Corporation’s 2018 fiscal year, subject to the terms and
conditions identified in the Corporation’s Fiscal Year 2018 Management Bonus
Plan. Future annual cash bonus opportunities will be determined by Corporation’s
President and Chief Executive Officer in his or her discretion. Unless specified
otherwise a written annual cash bonus document applicable to Employee, Employee
must be employed on the date any annual cash bonus is paid in order to each such
bonus.

 

4.3           [RESERVED].

 

4.4.          Employee Benefits. While Employee is employed by the Corporation
during the Term, Employee shall be entitled to participate in the retirement
plans, health plans, and all other Employee benefits made available by the
Corporation, and as they may be changed from time to time. Employee

 

2 

 

 

acknowledges and agrees that Employee will be subject to all eligibility
requirements and all other provisions of these benefits plans, and that the
Corporation is under no obligation to Employee to establish and maintain any
Employee benefit plan in which Employee may participate. The terms and
provisions of any Employee benefit plan of the Corporation are matters within
the exclusive province of the Board, subject to applicable law.

 

4.5.        Vacation and Sick Leave. While Employee is employed by the
Corporation during the Term, Employee shall be entitled to vacation leave of up
to twenty (20) days per calendar year during the Term, prorated for any partial
calendar year of employment during the Term. Employee will use Employee’s
vacation leave at times and in a manner so as to minimize disruption to the
operations of the Corporation. The Corporation also agrees that Employee shall
be entitled to sick leave of up to five (5) days per calendar year during the
Term, prorated for any partial calendar year of employment during the Term.
Employee will accrue and be permitted to use vacation and sick leave in
accordance with the Corporation’s vacation and sick leave policies and practices
as in effect from time to time.

 

4.6         Business Expenses. While Employee is employed by the Corporation
during the Term, the Corporation shall reimburse Employee for all reasonable and
necessary out-of-pocket business, travel and entertainment expenses incurred by
Employee in the performance of Employee’s duties and responsibilities hereunder,
subject to the Corporation’s normal policies and procedures for expense
verification and documentation.

 

4.7         Other Benefits:  During the Term, the Corporation shall directly pay
the cost of a cell phone or wireless handheld device for the Employee’s use.
Additionally, during the Term, the Corporation shall provide Employee an
automobile allowance of up to $400.00 per month. The Corporation shall also
provide a corporate credit card for approved business expenses and shall
otherwise reimburse the Employee for, or pay directly, all reasonable business
expenses incurred by the Employee in the performance of Employee’s duties under
this Agreement, provided that the Employee incurs and accounts for such expenses
in accordance with all Corporation policies and directives in effect from time
to time.

 

5.            Termination of Employment.

 

5.1         Termination of Employment Events. Employee’s employment with the
Corporation is at-will. Employee’s employment with the Corporation will
terminate immediately upon:

 

(a)The date of Employee’s receipt of written notice from the Corporation of the
termination of Employee’s employment (or any later date specified in such
written notice from the Corporation);

 

(b)Employee’s abandonment of Employee’s employment or the effective date of
Employee’s resignation for Good Reason (as defined below) or any other reason
(as specified in written notice from Employee);

 

(c)Employee’s Disability (as defined below); or

 

(d)Employee’s death.

 

5.2         Termination Date. The date upon which Employee’s termination of
employment with the Corporation is effective is the “Termination Date.” For
purposes of Sections 6.1 or 6.2 only, with respect to the timing of the Pre-CIC
Severance Payments or the Post-CIC Severance Payment (as applicable) and the
Pre-CIC Benefits Continuation Payments or the Post-CIC Benefits Continuation
Payments (as applicable), the Termination Date means the date on which a
“separation from service” has occurred for purposes of Section 409A of the
Internal Revenue Code, as amended, and the regulations and guidance thereunder
(the “Code”).

 

3 

 

 

6.            Payments Upon Termination of Employment.

 

6.1.         Termination of Employment Without Cause or by Employee for Good
Reason During the Term and Before the First Change of Control. If Employee’s
employment with the Corporation is terminated during the Term by the Corporation
for any reason other than for Cause (as defined in Section 6.4), or by Employee
for Good Reason (as defined in Section 6.6), and the Termination Date occurs
before the date of the first Change of Control (as defined in Section 6.5) to
occur during the Term, then the Corporation shall, in addition to paying
Employee’s Base Salary and other compensation and benefits earned through the
Termination Date, and subject to Section 6.9,

 

(a)pay to Employee as severance pay an amount equal to the sum of (i) one (1)
times Employee’s annualized Base Salary as of the Termination Date, plus (ii) an
amount equal to one hundred percent (100%) of Employee’s target annual bonus
based on Employee’s individual performance for the fiscal year in which the
Termination Date occurs, plus (iii) an amount equal to Employee’s target annual
bonus based on the Corporation’s performance for the fiscal year in which the
Termination Date, multiplied by a fraction, the numerator of which is the number
of days Employee was employed by the Corporation during the fiscal year in which
the Termination Date occurs and the denominator of which is 365, less all
legally required and authorized deductions and withholdings, payable in
substantially equal installments in accordance with the Corporation’s regular
payroll cycle during the twelve (12) month period immediately following the
Termination Date, provided, however, that any installments that otherwise would
be payable on the Corporation’s regular payroll dates between the Termination
Date and the 45th calendar day after the Termination Date will be delayed until
the Corporation’s first regular payroll date that is more than forty-five (45)
days after the Termination Date and included with the installment payable on
such payroll date (the “Pre-CIC Severance Payments”); and

 

(b)if Employee is eligible for and takes all steps necessary to continue
Employee’s group health insurance coverage with the Corporation following the
Termination Date (including completing and returning the forms necessary to
elect COBRA coverage), pay for the portion of the premium costs for such
coverage that the Corporation would pay if Employee remained employed by the
Corporation, at the same level of coverage that was in effect as of the
Termination Date, through the earliest of: (i) the twelve (12) month anniversary
of the Termination Date, (ii) the date Employee becomes eligible for group
health insurance coverage from any other employer, or (iii) the date Employee is
no longer eligible to continue Employee’s group health insurance coverage with
the Corporation under applicable law (“Pre-CIC Benefits Continuation Payments”).

 

6.2         Termination of Employment Without Cause or by Employee for Good
Reason During the Term and Within Twelve (12) Months After the First Change of
Control. If Employee’s employment with the Corporation is terminated during the
Term by the Corporation for any reason other than for Cause (as defined in
Section 6.4), or by Employee for Good Reason (as defined in Section 6.6), and
the Termination Date occurs on or within twelve (12) months after the date of
the first Change of Control (as defined in Section 6.5) to occur during the
Term, then the Corporation shall, in addition to paying Employee’s Base Salary
and other compensation and benefits earned through the Termination Date, and
subject to Section 6.9,

 

(a)pay to Employee as severance pay an amount equal to the sum of (i) 1.5 times
Employee’s annualized Base Salary as of the Termination Date, plus (ii) an
amount equal to one hundred fifty percent (150%) of Employee’s target annual
bonus based on Employee’s individual performance for the fiscal year in which
the Termination Date occurs, plus (iii) an amount equal to Employee’s target
annual bonus based on the Corporation’s performance for the fiscal year in which
the Termination Date, multiplied by a fraction, the numerator of which is the
number of days Employee was employed by the Corporation during the

 

4 

 

 

  fiscal year in which the Termination Date occurs and the denominator of which
is 365, less all legally required and authorized deductions and withholdings,
payable in a lump sum on the Corporation’s first regular payroll date that is
after the expiration of all rescission periods identified in the Release (as
defined in Section 6.9) but in no event later than seventy-five (75) days after
the Termination Date (the “Post-CIC Severance Payment”); and

 

(b)if Employee is eligible for and takes all steps necessary to continue
Employee’s group health insurance coverage with the Corporation following the
Termination Date (including completing and returning the forms necessary to
elect COBRA coverage), pay for the portion of the premium costs for such
coverage that the Corporation would pay if Employee remained employed by the
Corporation, at the same level of coverage that was in effect as of the
Termination Date, through the earliest of: (i) the eighteen (18) month
anniversary of the Termination Date, (ii) the date Employee becomes eligible for
group health insurance coverage from any other employer, or (iii) the date
Employee is no longer eligible to continue Employee’s group health insurance
coverage with the Corporation under applicable law (“Post-CIC Benefits
Continuation Payments”).

 

6.3.         Other Termination of Employment Events. If Employee’s employment
with the Corporation is terminated by the Corporation or Employee for any reason
upon or following the expiration of the Term, or if Employee’s employment with
the Corporation is terminated during the Term by reason of:

 

(a)Employee’s abandonment of Employee’s employment or Employee’s resignation for
any reason other than Good Reason;

 

(b)termination of Employee’s employment by the Corporation for Cause; or

 

(d)Employee’s death or Disability,

 

then the Corporation shall pay to Employee or Employee’s beneficiary or
Employee’s estate, as the case may be, Employee’s Base Salary and other
compensation earned through the Termination Date and Employee shall not be
eligible or entitled to receive any severance pay or benefits from the
Corporation.

 

6.4.         Cause Defined. “Cause” hereunder means:

 

(a)Employee’s material failure to perform Employee’s job duties competently as
reasonably determined by the Corporation’s President and Chief Executive Officer
or the Board;

 

(b)gross misconduct by Employee which the Corporation’s President and Chief
Executive Officer or the Board determines is (or will be if continued)
demonstrably and materially damaging to the Corporation;

 

(c)fraud, misappropriation, or embezzlement by Employee;

 

(d)conviction of a felony crime or a crime of moral turpitude;

 

(e)conduct in the course of employment that the Corporation’s President and
Chief Executive Officer or the Board determines is unethical; or

 

(f)the material breach of this Agreement of the Restrictive Covenants Agreement
by Employee.

 

5 

 

 

With respect to Section 6.4(a) and Section 6.4(e), the Corporation shall first
provide Employee with written notice and an opportunity to cure such breach, if
curable, in the reasonable discretion of the Corporation’s President and Chief
Executive Officer or the Board, and identify with specificity the action needed
to cure within thirty (30) days of Employee’s receipt of written notice from the
Corporation. If the Corporation terminates Employee’s employment for Cause
pursuant to this Section 6.4, then Employee shall not be eligible or entitled to
receive any severance pay or benefits from the Corporation.

 

6.5.         Change of Control Defined. “Change of Control” hereunder means:

 

(a)A “change in ownership,” as described in Section 1.409A-3(i)(5)(v) of the
Treasury Regulations;

 

(b)A “change in effective control,” as described in Section 1.409A-3(i)(5)(vi)
of the Treasury Regulations; or

 

(c)A “change in ownership of a substantial portion of the assets,” as described
in Section 1.409A-3(i)(5)(vii) of the Treasury Regulations.

 

6.6.         Good Reason Defined. “Good Reason” hereunder means the initial
occurrence of any of the following events without Employee’s consent:

 

(a)a material diminution in the Employee’s responsibilities, authority or
duties; or

 

(b)a material diminution in the Employee’s salary, other than pursuant to a
reduction in the salary for all executive employees of the Corporation and its
affiliates, applied on a pro rata basis to all salaried executives including
Employee; or

 

(c)the material breach of this Agreement by the Corporation.

 

provided, however, that “Good Reason” shall not exist unless Employee has first
provided written notice to the Corporation of the initial occurrence of one or
more of the conditions under clauses (a) through (c) above within thirty (30)
days of the condition’s occurrence, such condition is not fully remedied by the
Corporation within thirty (30) days after the Corporation’s receipt of written
notice from Employee, and the Termination Date as a result of such event occurs
within ninety (90) days after the initial occurrence of such event.

 

6.7.         Disability Defined. “Disability” hereunder means the inability of
Employee to perform on a full-time basis, with or without reasonable
accommodation, the duties and responsibilities of Employee’s employment with the
Corporation by reason of Employee’s illness or other physical or mental
impairment or condition, if such inability continues for an uninterrupted period
of at least one hundred (100) days or more during any 360-day period. A period
of inability shall be “uninterrupted” unless and until Employee returns to
full-time work for a continuous period of at least thirty (30) days.

 

6.8.         The Corporation’s Sole Obligation. In the event of termination of
Employee’s employment, the sole obligation of the Corporation shall be its
obligation to make the payments called for by Section 6.1, Section 6.2 or
Section 6.3, as the case may be, and the Corporation shall have no other
obligation to Employee or to Employee’s beneficiary or Employee’s estate, except
for any amounts due under the terms of any employee benefit plans or programs
then maintained by the Corporation in which Employee participates.

 

6.9.         Conditions To Receive the Pre-CIC Severance Payments or the
Post-CIC Severance Payment and the Pre-CIC Benefits Continuation Payments or the
Post-CIC Benefits Continuation Payments. Notwithstanding the foregoing
provisions of this Section 6, the Corporation will not be obligated to make the
Pre-CIC Severance Payments under Section 6.1 or the Post-CIC Severance Payment
under Section 6.2 (as applicable) or the Pre-CIC Benefits Continuation Payments
under Section 6.1 or the

 

6 

 

 

Post-CIC Benefits Continuation Payments under Section 6.2 (as applicable) to or
on behalf of Employee unless (a) Employee signs a release of claims in favor of
the Corporation in a form to be prescribed by the Corporation (the “Release”),
(b) all applicable consideration periods and rescission periods provided by law
with respect to the Release have expired without Employee rescinding the
Release, and (c) Employee is in strict compliance with the terms of this
Agreement and the Restrictive Covenants Agreement and any other written
agreement between Employee and the Corporation.

 

7.            Section 409A and Taxes Generally.

 

7.1          Taxes. The Corporation shall be entitled to withhold on and report
the making of such payments as may be required by law as determined in the
reasonable discretion of the Corporation. Except for any tax amounts withheld by
the Corporation from any compensation that Employee may receive in connection
with Employee’s employment with the Corporation and any employer taxes required
to be paid by the Corporation under applicable laws or regulations, Employee is
solely responsible for payment of any and all taxes owed in connection with any
compensation, benefits, reimbursement amounts or other payments Employee
receives from the Corporation under this Agreement or otherwise in connection
with Employee’s employment with the Corporation. The Corporation does not
guarantee any particular tax consequence or result with respect to any payment
made by the Corporation.

 

7.2          Section 409A. This Agreement is intended to provide for payments
that satisfy, or are exempt from, the requirements of Section 409A, including
Sections 409A(a)(2), (3) and (4) of the Code and current and future guidance and
regulations interpreting such provisions, and should be interpreted accordingly.
In furtherance of the foregoing, the provisions set forth below shall apply
notwithstanding any other provision in this Agreement:

 

(a)        all payments to be made to Employee hereunder, to the extent they
constitute a deferral of compensation subject to the requirements of Section
409A (after taking into account all exclusions applicable to such payments under
Section 409A), shall be made no later, and shall not be made any earlier, than
at the time or times specified in this Agreement or in any applicable plan for
such payments to be made, except as otherwise permitted or required under
Section 409A;

 

(b)        the date of Employee’s “separation from service”, as defined in
Section 409A (and as determined by applying the default presumptions in Treas.
Reg. §1.409A-1(h)(1)(ii)), shall be treated as the date of Employee’s
termination of employment for purposes of determining the time of payment of any
amount that becomes payable to Employee related to Employee’s termination of
employment under Section 6.1 or Section 6.2, and any reference to Employee’s
“Termination Date” or “termination” of Employee’s employment in Section 6.1 or
Section 6.2 shall mean the date of Employee’s “separation from service”, as
defined in Section 409A (and as determined by applying the default presumptions
in Treas. Reg. §1.409A-1(h)(1)(ii));

 

(c)         in the case of any amounts payable to Employee under this Agreement
that may be treated as payable in the form of “a series of installment
payments”, as defined in Treas. Reg. §1.409A-2(b)(2)(iii), Employee’s right to
receive such payments shall be treated as a right to receive a series of
separate payments for purposes of Treas. Reg. §1.409A-2(b)(2)(iii);

 

(d)        to the extent that the reimbursement of any expenses eligible for
reimbursement or the provision of any in-kind benefits under any provision of
this Agreement would be considered deferred compensation under Section 409A
(after taking into account all exclusions applicable to such reimbursements and
benefits under Section 409A): (i) reimbursement of any such expense shall be
made by the Corporation as soon as practicable after such expense has been
incurred, but in any event no later than December 31st of the year following the
year in which Employee incurs such expense; (ii) the amount of such expenses
eligible for reimbursement, or in-kind benefits to be

 

7 

 

 

provided, during any calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any calendar
year; and (iii) Employee’s right to receive such reimbursements or in-kind
benefits shall not be subject to liquidation or exchange for another benefit;

 

(e)        to the extent any payment or delivery otherwise required to be made
to Employee hereunder on account of Employee’s separation from service is
properly treated as a deferral of compensation subject to Section 409A after
taking into account all exclusions applicable to such payment and delivery under
Section 409A, and if Employee is a “specified employee” under Section 409A at
the time of Employee’s separation from service, then such payment and delivery
shall not be made prior to the first business day after the earlier of (i) the
expiration of six months from the date of Employee’s separation from service, or
(ii) the date of Employee’s death (such first business day, the “Delayed Payment
Date”), and on the Delayed Payment Date, there shall be paid or delivered to
Employee or, if Employee has died, to Employee’s estate, in a single payment or
delivery (as applicable) all entitlements so delayed, and in the case of cash
payments, in a single cash lump sum, an amount equal to aggregate amount of all
payments delayed pursuant to the preceding sentence. Except for any tax amounts
withheld by the Corporation from the payments or other consideration hereunder
and any employment taxes required to be paid by the Corporation, Employee shall
be responsible for payment of any and all taxes owed in connection with the
consideration provided for in this Agreement; and

 

(f)         the Parties agree that this Agreement may be amended, as may be
necessary to fully comply with, or to be exempt from, Section 409A and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either Party.

 

8.            Miscellaneous.

 

8.1.         Integration. This Agreement and the Restrictive Covenants Agreement
embody the entire agreement and understanding among the Parties relative to
subject matter hereof and combined supersede all prior agreements and
understandings relating to such subject matter, including but not limited to the
Original Agreement and any earlier offers to Employee by the Corporation.

 

8.2.         Applicable Law. All matters relating to the interpretation,
construction, application, validity and enforcement of this Agreement are
governed by the laws of the State of Minnesota without giving effect to any
choice or conflict of law provision or rule, whether of the State of Minnesota
or any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Minnesota.

 

8.3.         Choice of Jurisdiction. Employee and the Corporation consent to
jurisdiction of the courts of the State of Minnesota and/or the federal district
courts, District of Minnesota, for the purpose of resolving all issues of law,
equity, or fact, arising out of or in connection with this Agreement or
Employee’s employment with the Corporation or the termination of such
employment. Any action involving claims for interpretation, breach or
enforcement of this Agreement or related to Employee’s employment with the
Corporation or the termination of such employment shall be brought in such
courts. Each party consents to personal jurisdiction over such party in the
state and/or federal courts of Minnesota and hereby waives any defense of lack
of personal jurisdiction or inconvenient forum.

 

8.4.         Employee’s Representations. Employee represents that Employee is
not subject to any agreement or obligation that would prevent or limit Employee
from entering into this Agreement or that would be breached upon performance of
Employee’s duties under this Agreement, including but not limited to any duties
owed to any former employers not to compete. If Employee possesses any
information that Employee knows or should know is considered by any third party,
such as a former employer of Employee’s, to be confidential, trade secret, or
otherwise proprietary, Employee shall not disclose such information to the
Corporation or use such information to benefit the Corporation in any way.

 

8 

 

 

8.5.          Counterparts. This Agreement may be executed in several
counterparts and as so executed shall constitute one agreement binding on the
Parties.

 

8.6.          Assignment and Successors. The rights and obligations of the
Corporation under this Agreement shall inure to the benefit of and will be
binding upon the successors and assigns of the Corporation. Neither party may,
without the written consent of the other party, assign or delegate any of its
rights or obligations under this Agreement except that the Corporation may,
without any further consent of Employee, assign or delegate any of its rights or
obligations under this Agreement to any corporation or other business entity (a)
with which the Corporation may merge or consolidate, (b) to which the
Corporation may sell or transfer all or substantially all of its assets or
capital stock or equity, or (c) any affiliate or subsidiary of the Corporation.
After any such assignment or delegation by the Corporation, the Corporation will
be discharged from all further liability hereunder and such assignee will
thereafter be deemed to be the “Corporation” for purposes of all terms and
conditions of this Agreement, including this Section 8.6. Employee may not
assign this Agreement or any rights or obligations hereunder. Any purported or
attempted assignment or transfer by Employee of this Agreement or any of
Employee’s duties, responsibilities, or obligations hereunder is void.

 

8.7.          Modification. This Agreement shall not be modified or amended
except by a written instrument signed by the Parties.

 

8.8.          Severability. The invalidity or partial invalidity of any portion
of this Agreement shall not invalidate the remainder thereof, and said remainder
shall remain in fully force and effect.

 

8.9.          Opportunity to Obtain Advice of Counsel. Employee acknowledges
that Employee has been advised by the Corporation to obtain legal advice prior
to executing this Agreement, and that Employee had sufficient opportunity to do
so prior to signing this Agreement.

 

8.10.        Indemnification. As to acts or omissions of Employee which are
within the scope of Employee’s authority as an officer, director, or employee of
the Corporation and/or any affiliate of the Corporation, the Corporation will
indemnify Employee in accordance with and subject to the limitations contained
in its Articles of Incorporation, Bylaws and Section 302A.521 of the Minnesota
Business Corporations Act. If Employee is made or threatened to be made a party
to any threatened, pending, or completed civil, criminal, administrative,
arbitration, or investigative proceeding, including a proceeding by or in the
right of the corporation, Employee is entitled, upon written request to the
Corporation, to payment or reimbursement by the Corporation of reasonable
expenses, including attorneys’ fees and disbursements, incurred by Employee in
advance of the final disposition of the proceeding, (a) upon receipt by the
Corporation of a written affirmation by Employee of a good faith belief that the
criteria for indemnification set forth in Section 302A.521, subdivision 2 of the
Minnesota Business Corporations Act have been satisfied and a written
undertaking by Employee to repay all amounts so paid or reimbursed by the
Corporation, if it is ultimately determined that the criteria for
indemnification have not been satisfied, and (b) after a determination that the
facts then known to those making the determination would not preclude
indemnification under the Corporation’s Articles of Incorporation and Bylaws and
Section 302A.521 of the Minnesota Business Corporations Act, including but not
limited to whether the alleged misconduct by Employee that is the subject of the
proceeding is within the course and scope of Employee’s employment.

 

8.11.        D&O Insurance. The Corporation shall maintain an insurance policy
or policies providing directors’ and officers’ liability insurance,
comprehensive general liability insurance, and errors and omissions insurance,
and the Employee shall be covered by such policy or policies, in accordance with
its or their terms, to the maximum extent of the coverage available for any
officer of the Corporation.

 

8.12.        280G Limitations. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Employee (a)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (b) would be subject to the excise tax imposed by Code Section 4999, then
such benefits shall be either be: (i) delivered in full, or (ii) delivered as to
such lesser extent which would result in no portion of such severance benefits
being subject to excise tax under Code Section 4999,

 

9 

 

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by Code
Section 4999, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be subject to excise tax under Code Section 4999. Any determination
required under this Section 8.12 will be made in writing by an accounting firm
selected by the Corporation or such other person or entity to which the parties
mutually agree (the “Accountants”), whose determination will be conclusive and
binding upon Employee and the Corporation for all purposes. For purposes of
making the calculations required by this Section 8.12, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999. The Corporation and the Employee shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Corporation
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 8.12. Any reduction in payments and/or
benefits required by this Section 8.12 shall occur in the following order: (A)
cash payments shall be reduced first and in reverse chronological order such
that the cash payment owed on the latest date following the occurrence of the
event triggering such excise tax will be the first cash payment to be reduced;
(B) accelerated vesting of stock awards, if any, shall be cancelled/reduced next
and in the reverse order of the date of grant for such stock awards (i.e., the
vesting of the most recently granted stock awards will be reduced first), with
full-value awards reversed before any stock option or stock appreciation rights
are reduced; and (C) deferred compensation amounts subject to Section 409A shall
be reduced last.

 

[Signature Page Follows]

 

10 

 

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT was voluntarily and knowingly
executed by the Parties effective as of the Effective Date first set forth
above.

 

      ELECTROMED, INC.             Date: September 21, 2017   /s/ Kathleen S.
Skarvan         By: Kathleen S. Skarvan         Its: President and Chief
Executive Officer                   EMPLOYEE:             Date: September 21,
2017   /s/ Jeremy T. Brock         Jeremy T. Brock  

 

 

